Citation Nr: 0838066	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability 
to include as secondary to a service-connected left ankle 
disability or as aggravated thereby.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by which the RO denied the 
veteran's claim.  

In September 2008, the veteran and his spouse offered 
testimony at a hearing before the undersigned via video 
teleconference.

This case was remanded to the RO for further action in April 
2006 and March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, another remand is necessary pursuant to 
testimony elicited during the September 2008 hearing.

Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, VA's 
duty to assist the veteran in establishing his claim includes 
obtaining relevant VA medical records.  38 C.F.R. 
§ 3.159(c)(2) (2008).  At his hearing, the veteran indicated 
that in August 2008, a healthcare provider at the Muskegon VA 
Outpatient Clinic provided a favorable opinion regarding the 
pending claim.  That evidence is clearly relevant but is not 
of record.  Thus, the RO must associate with the claims file 
all VA clinical records dated from July 2003 to the present 
to include August 2008 records from the Muskegon VA 
Outpatient Clinic.  Id.  The RO must ensure in particular 
that is requests records from the Ann Arbor VA Medical Center 
(MC), Battle Creek VAMC, Detroit VAMC, and the Muskegon VA 
Outpatient Clinic.

The RO should ask the veteran to submit any pertinent medical 
evidence he desires and instruct him to inform the RO if he 
wishes to be assisted in securing such evidence.  Release 
forms should accompany the letter.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  To the extent reasonable, associate 
with the claims file all VA clinical 
records dated from July 2003 to the 
present to include August 2008 records 
from the Muskegon VA Outpatient Clinic and 
from the Ann Arbor, Battle Creek, and 
Detroit VAMCs.

2.  Thereafter (whether or not additional 
medical records have been obtained), the 
RO should arrange for the veteran to be 
examined by an orthopedist to determine 
any relationship between the veteran's 
service-connected left ankle disability 
and his back disorder.  Specifically, the 
examiner should be requested to opine 
whether any current low back disability 
has been caused or aggravated by the 
service-connected left ankle disability.  
The claims folder should be given to the 
orthopedist for review in conjunction with 
the examination.

3.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




